Sykes, P. J.,
delivered the opinion of the court.
The appellant filed a motion in this court to require the appellee to execute a sequestration bond with sufficient sureties in double the value of the personal property sequestred, as shown, by the valuation of - the sheriff. An injunction bond for the sum of eleven thousand dollars for the issuing of the temporary injunction in this case was approved by the chancellor. However, no sequestration bond was made. The injunction bond in this case was in accordance with section 610, Code or 1906 (section 370, Hemingway’s Code).
Section' 564, Code of 1906 (section 324, Hemingway’s Code), provides that before the writ of sequestration shall issue the complainant shall enter into bond with sufficient sureties payable to the defendant in double the value of the property proposed to be seized to be fixed by the clerk from affidavit, or such other evidence as may satisfy him, conditioned to pay all damages which may accrue from the wrongful seizure of the property to be sequestered, which bond shall be filed in the cause.
This section provides for a separate and distinct bond from the injunction bond in case of the issuance of the writ of sequestration.
The motion is therefore sustained, and the appellee will be required to execute this sequestration bond conditioned according to section 564, Code of 1906 (section 324, Hemingway’s Code), to be approved by the chancery clerk.

Motion sustained.